PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ebm-papst Mulfingen GmbH & Co. KG
Application No. 16/600,836
Filed: 14 Oct 2019
For: Magnetic Element Holding Device
Docket No. 4191-000153-US-CO
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed February 16, 2022, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).

The petition under 37 CFR 1.55(f) is DISMISSED.

Effective with applications filed on or after March 16, 2013, 37 CFR 1.55(f) provides that:

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h), (i) and (j) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h), (i), and (j) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). The time period in this paragraph does not apply in a design application. 

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay,
The petition fee set forth in 37 CFR 1.17(g).

However, the petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. A showing of good and sufficient cause requires at least a brief explanation regarding the cause of the delay. Applicant has not explained the actual cause of the delay, only that he received the priority document on or around March 4, 2020. Accordingly, on renewed petition, Applicant must provide a brief explanation regarding the actual cause of the delay.  
The issue fee in this case was paid on April 4, 2022. Therefore, it is conceivable that the application will issue before either the filing or the granting of a renewed petition under 37 CFR 1.55(f).  In such case, submission of a certificate of correction (along with the required fee) will be required as a condition for granting the petition under 37 CFR 1.55(f).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web


The application is being forwarded to the Office of Data Management for processing into a patent.

Any questions concerning this decision should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

/DOUGLAS I WOOD/Attorney Advisor, OPET